Title: To Alexander Hamilton from Louis Le Guen, [24 April 1797]
From: Le Guen, Louis
To: Hamilton, Alexander


[Albany, April 24, 1797]
Monsieur
Les Evênements inatandue qui ont Empeschés Mr. Burr de se réndre issy à temps de Vous Seconder dans mon Affaire, ont Parue Vous désobliger, sa présance est peu m’estre favorable. Néamoints, Monsieur, Vos talens, Votre Zélle, et L’integrités de Ceux qui doivent Estre mes Juges, ne me Laisse pas le Moindre doute que Vos Efforts ne me feront Obtenir un Jugement favorable. Enconcequ’ence Sy Vous n’avés aucu’unes objections, Veuillés bien demain pléder Ma Cause. Je my trouveraie Sy Vous le Jugés Convenable, et En tout disposés á mè diriger d’après Vos Sages Conseils
J’ay L’honneur d’Estre avec un Entier Devoûment   Votre trés humble et trés obéissant serviteur
L. Le Guen
Albany 24 avril 1797.
Colonel hamilton
